Case 1:18-cv-03068-ER Document 87-2 Filed 02/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

KIM CURTIS and SCOTT CURTIS, Index: 1:18-cv-03068(ER)

 

Plaintiffs,

VS. AFFIDAVIT OF SHANNON
PENNOCK, ESQ.

HILTON WORLDWIDE HOLDINGS INC.,
HILTON GARDEN INN NEW YORK/CENTRAL
PARK, HILTON GARDEN INNS

MANAGEMENT LLC, MOINIAN LLC, THE
MONIAN DEVELOPMENT GROUP LCC, 237
WEST 54! ST. LLC, FIVE LAKES
MANUFACTURING, INC., MARSHFIELD DOOR
SYSTEMS INC., PAV-LAK CONTRACTING
INC., and KOTA DRYWALL CORP.,

Defendants.

 

 

State of New Jersey )
County of Hudson ) 8s.
SHANNON PENNOCK, of full age and having been duly sworn, hereby deposes and says as
follows:
1. Iam the principal attorney at the Pennock Law Firm LLC, attorneys for Plaintiffs.
2. This complaint in the instant matter was filed on April 6, 2018.
3. Other than initial disclosures pursuant to Fed. R. Civ. Proc. 7.1 and Rule 26, discovery in
this matter has not yet begun.
4. On December 13, 2018, an initial conference was held in this matter and an initial civil
case discovery plan and scheduling order was entered on December 18, 2018.
5. Pursuant to the December 18, 2018 Order, interrogatories and the first request for

production of documents were to be served by January 18, 2019. However, on January 18,

 
Case 1:18-cv-03068-ER Document 87-2 Filed 02/14/19 Page 2 of 2

2019, with consent of all parties, counsel for the Hilton Defendants filed a letter motion
seeking an extension for the time to complete discovery, and on January 22, 2019, Your
Honor granted the extension for the time to complete discovery.

6. Pursuant to the most recent scheduling Order, interrogatories and request for production of
documents are to be served by February 18, 2019. Responses to interrogatories are due
within 30 days thereafter.

7. As of this writing, Plaintiffs’ discovery requests have not been served.

8. As of this writing, no inspection of the subject door has taken place.

9. An email was sent from an adjuster for the Hilton Defendants to my client, Scott Curtis,
which stated that Five Lakes Manufacturing had in fact manufactured the door at issue.
Please see attached as “Exhibit 1” said correspondence.

10.I went onto Defendant Five Lakes Manufacturing’s website. According Defendant’s

product brochure, Five Lakes performs the following tasks on doors: prefitting, beveling,
lock and hinge mortise. Five Lakes also prepares doors for hardware. Please see attached

as “Exhibit 2” a copy of the product brochure found on Defendant’s website.

“\Shp nnon Pennock, Esq.

Date: aa YU. 201" Msc. rrrete—

Subscribed and sworn to before me on , 2019, by § han m™ Pennoc Ie

(affiant’s name).

Nofaty Na. Signature

 

 

(Affix Notary Stamp Here)

  

VICTORIA C JENKINS
Notary Public - State of New Jersey

My Commission Expires Oct 5, 2023

#£5 00408 (oo

 
